Per Curiam,
There was no error in refusing defendant’s points for charge recited in the first, second and third specifications respectively, nor in refusing to enter judgment for the defendant non obstante veredicto on the question of law reserved and recited in the remaining specification.
In the opinion of the learned trial judge, discharging the rule for judgment non obstante veredicto, the controlling facts of the case are fully stated and need not' be repeated here; and the questions of law involved are so fully considered and so accurately decided by him that nothing can be profitably added to what he has there said. On his opinion, the .judgment is affirmed.